                                                                                 United States District Court
                                                                                   Southern District of Texas
                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS                             ENTERED
                                   HOUSTON DIVISION                                   July 27, 2021
                                                                                   Nathan Ochsner, Clerk

UNITED STATES OF AMERICA                          §
                                                  §
versus                                            §     Case No. 4:21−mj−01612 *SEALED*
                                                  §
Andrew Quentin Taake                              §


                          COMMITMENT TO ANOTHER DISTRICT


     The defendant has been ordered to appear in the District of Columbia, Washington
DC division, in 1:21−mj−534.
          The defendant may need an interpreter for this language: none.

          The defendant requested court appointed counsel. Federal Public Defender appointed.

          The defendant remains in custody after the initial appearance.

          requesting court appointed

       IT IS ORDERED: The United States marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States attorney and the
clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail
to the charging district.


Date: July 27, 2021




          Government moved for detention and Defendant detained after a hearing in District of
arrest.
